EXHIBIT 10.1


EXECUTIVE INCENTIVE PLAN
FOR OFFICERS OF RITE AID CORPORATION


Rite Aid Corporation, a Delaware corporation (the “Company”), hereby adopts The
Executive Incentive Plan for Officers of Rite Aid Corporation (the “Plan”),
effective with respect to bonuses for fiscal years beginning on or after March
4, 2012.  The objectives of the Plan are to motivate and reward executives to
produce results that increase shareholder value and to encourage individual and
team behavior that helps the Company achieve both short and long term corporate
objectives.


ARTICLE 1
DEFINITIONS


Section 1.1 – Base Compensation.  “Base Compensation” shall mean the
Participant’s annual base salary on the last day of the Company’s fiscal year,
excluding moving expenses, bonus pay and other payments which are not considered
part of regular annual salary.


Section 1.2 – Participant.  “Participant” shall mean any Officer.  “Officer”
shall mean any Vice President or above of the Company.


Section 1.4 – Cause.  “Cause” shall mean:  (i) Participant’s gross negligence or
willful misconduct in the performance of the duties or responsibilities of his
or her position with the Company or any subsidiary, or failure to timely carry
out any lawful directive of the Company; (ii) Participant’s misappropriation of
any funds or property of the Company or any subsidiary; (iii) the conduct by
Participant which is a material violation of Company Policy or, if applicable,
his or her Employment Agreement or which materially interferes with the
Participant’s ability to perform his or her duties; (iv) the commission by
Participant of an act of fraud or dishonesty toward the Company or any
subsidiary; (v) Participant’s misconduct or negligence which damages or injures
the Company or the Company’s reputation; (vi) Participant is convicted of or
pleads to a felony involving moral turpitude; or (vii) the use or imparting by
Participant of any confidential or proprietary information of the Company, or
any subsidiary in violation of any confidentiality or proprietary agreement to
which Participant is a party, all as determined by the Committee or with respect
to Participants below the level of Executive Vice President, a
committee comprised of three (3) officers selected by the Chief Executive
Officer among the principal executive officer, principal operating officer,
principal financial officer, principal legal officer and the principal human
resources officer.


Section 1.5 – Disability.  “Disability” shall mean any physical or mental
disability that prevents Participant from reporting to work for ninety (90) or
more consecutive days or leaves Participant unable to engage in any substantial
activity.

 
 

--------------------------------------------------------------------------------

 


ARTICLE II
BONUS AWARDS


Section 2.1 – Eligibility.  Each Participant is eligible for a bonus award under
this Section.  For each fiscal year of the Company, the Compensation Committee
of the Board (the “Committee”) shall establish an objectively determinable
performance target under this Section 2.1 which shall include one or more of the
following components of overall Company performance:  (i) growth in the
Company’s sales; (ii) earnings before interest, taxes, depreciation,
amortization and such other items that the Committee deems appropriate; (iii)
working capital; (iv) operating profit; (v) earnings (loss) per share on the
Company’s Common Stock; (vi) return on equity; (vii) return on invested capital;
(viii) net earnings (loss); and (ix) in the Committee’s discretion, one or more
components of individual performance or non-financial operating performance
measures, or such other performance measures as the Committee deems
appropriate.  Achievement of specified levels above the performance target will
result in an award to the Participant not to exceed a percentage of Base
Compensation determined by the Committee, paid in accordance with Article
III.  The Committee shall establish such specified levels above the performance
target and the bonus award to be paid at each such specified level.  Prior to
the payment of a bonus award, the Committee shall determine in writing the level
of performance attained by the Company during the fiscal year to which such
bonus award relates.


Section 2.2 – Adjustments to Performance Components.  For each fiscal year of
the Company, the Committee may provide for objectively determinable adjustments
to any of the performance components under Section 2.1 for one or more of the
items of gain, loss, profit or expense:  (i) determined to be extraordinary,
unusual or special in nature or infrequent in occurrence; (ii) related to
severance, including reduction in force programs; (iii) related to the disposal
or acquisition of assets; (iv) related to a change in accounting principle; (v)
related to discontinued operations or closed facilities; and (vi) attributable
to the business operations of any entity or assets acquired by the Company
during the fiscal year.


ARTICLE III
PAYMENT OF BONUS AWARD


Section 3.1 – Payment.  Each bonus award shall be paid as soon as practicable
after the end of the fiscal year to which such bonus award relates but in any
event no later than the 15th day of the third month following the end of such
fiscal year.


ARTICLE IV
PERFORMANCE GOAL


Section 4.1 – Performance Goals.  Any of the performance targets described in
Section 2.1, if applicable to such bonus award, shall be established in writing
by the Committee not later than ninety (90) days after the commencement of the
period of service

 
 

--------------------------------------------------------------------------------

 

to which the performance targets relate, provided that the outcome is
substantially uncertain at the time the Committee actually establishes the
performance targets; and, provided further, that in no event shall the
performance targets be established after 25% of the period of service (as
scheduled in good faith at the time the performance targets are established) has
elapsed.


ARTICLE V
TRANSFERS AND TERMINATIONS


Section 5.1 – Transfers.  For a Participant who moves from one Officer position
to another or to a non-Officer position having bonus eligibility or from a
non-Officer position having bonus eligibility into an Officer position during a
fiscal year, the bonus award for the fiscal year will be the sum of the pro-rata
bonus percentage attributable to each position multiplied by the Participant’s
Base Compensation.


Section 5.2 – Terminations.  Except as provided by the Committee or, if
applicable, by the Participant’s employment agreement, a Participant whose
employment, whether voluntarily or involuntarily, is terminated at any time
during a fiscal year shall not be eligible to receive a partial year bonus
award, except when the reason for leaving the position is for reasons of health
or retirement.  A participant whose employment terminates subsequent to the end
of a fiscal year but prior to the payment of a bonus award shall not be entitled
to receive such bonus award unless (i) otherwise provided by the Committee or by
his or her Employment Agreement, if applicable; (ii) such termination of
employment is by the Company other than for Cause; or (iii) such termination of
employment is by reason of the Participant’s death or disability.


ARTICLE VI
PLAN ADMINISTRATION


Section 6.1 – Duties and Powers of Committee.  It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions.  The Committee shall have the power to interpret the Plan, and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret, amend or revoke any such
rules.  In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the
Plan.  Notwithstanding any other provision in the Plan to the contrary, (i) the
Committee shall have the right, in its discretion, to pay to any Participant an
annual bonus for such year in an amount up to the maximum bonus payable under
Section 2.2, based on individual performance or any other criteria that the
Company deems appropriate; and (ii) in connection with the hiring of any person
who is or becomes an Officer, the Committee may provide for a minimum bonus
amount in any fiscal year, regardless of whether performance objectives are
attained.





 
 

--------------------------------------------------------------------------------

 



ARTICLE VII
OTHER PROVISIONS


Section 7.1 – Amendment, Suspension or Termination of the Plan.  This Plan does
not constitute a promise to pay and may be wholly or partially amended or
otherwise modified, suspended or terminated at any time and from time to time by
the Board effective for the immediately succeeding fiscal year; provided that
any amendment, suspension, modification or termination shall not adversely
impact any award once it has been earned.